     Case 2:19-cv-04449-DLR-JFM Document 126 Filed 01/04/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Alfredo Bruce Martinez,                             No. CV-19-04449-PHX-DLR (JFM)
10                  Plaintiff,                            ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Defendants.
14
15
16          United States Magistrate Judge James F. Metcalf issued a Report and

17    Recommendation (“R&R”), and advised the parties that they had fourteen days to file
18    objections to the R&R and that failure to file timely objections could be considered a

19    waiver of the right to obtain review of the R&R. See Fed. R. Civ. P. 72; United States v.

20    Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). No party objected, which relieves the
21    Court of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v.
22    Arn, 474 U.S. 140, 149 (1985); Fed. R. Civ. P. 72(b)(3). The Court nonetheless has

23    reviewed the R&R and finds that it is well-taken.

24          IT IS ORDERED that Magistrate Judge Metcalf’s R&R (Doc. 124) is

25    ACCEPTED as follows:

26          1. Plaintiff’s Motion to Dismiss (Doc. 116) is GRANTED.
27          2. Defendants Evans, Ryan, Hawley, Harkey, and Atwood are DISMISSED
28              WITHOUT PREJUDICE.
     Case 2:19-cv-04449-DLR-JFM Document 126 Filed 01/04/21 Page 2 of 2



 1         3. Counts 1, 3, 4, 5, and 6 of the First Amended Complaint (Doc. 100) are
 2            DISMISSED WITHOUT PREJUDICE.
 3         4. Defendant Gomez is required to respond to the Eighth Amendment excessive
 4            force claim in Count 2 and the First Amendment retaliation claim in Count 8 of
 5            the First Amended Complaint.
 6         5. Defendant Bernal is required to respond to the First Amendment access claim in
 7            Count 7 of the First Amended Complaint
 8         Dated this 4th day of January, 2021.
 9
10
11
12
                                                  Douglas L. Rayes
13                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
